Citation Nr: 0007926	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  96-32 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for respiratory and 
sinus conditions, to include as due to an undiagnosed 
illness. 

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to June 
1988 and from November 1990 to July 1991, including service 
in the Southwest Asia theater from January 1991 to June 1991. 

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  In May 1999, the Board remanded the 
case to the RO for additional adjudication.  The case is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  Competent medical evidence has indicated that the veteran 
may suffer from respiratory and sinus conditions as a result 
of his period of active military service.

2.  Competent medical evidence has indicated that the veteran 
may suffer from a gastrointestinal disorder as a result of 
his period of active military service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for respiratory and sinus conditions is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a gastrointestinal disorder is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers a respiratory 
condition, a sinus condition and a gastrointestinal disorder 
as a result of service.  He maintains that each of these 
conditions is the result of an undiagnosed illness stemming 
from his service in the Persian Gulf. 

I.  Applicable Criteria

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R.      
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Statutes and regulations provide additional means for Persian 
Gulf veterans to qualify for service connection for a 
disability.  See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1999).  The veteran's service records 
document that he had active service in Southwest Asia during 
the Persian Gulf War.  Hence, the veteran is a Persian Gulf 
veteran for purposes of awarding VA disability compensation.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

Under 38 C.F.R. § 3.317(a)(1), compensation may be paid to a 
Persian Gulf veteran who "exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms," 
provided that such disability was manifest to a degree of 10 
percent or more prior to December 21, 2001, and that it 
cannot, by history, physical examination, or laboratory 
tests, be attributed to any known clinical diagnosis.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period should be 
considered "chronic" for purposes of adjudication.  See 38 
C.F.R. § 3.317.

Objective indications include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, VA has stated that 
non-medical indicators of an illness may include evidence of 
time lost from work, evidence the veteran has sought medical 
treatment for his symptoms, and "[l]ay statements from 
individuals who establish that they are able from personal 
experience to make their observations or statements."  See 
Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 
6660, 6663 (1995).  To fulfill the requirement of chronicity, 
the illness must have persisted for a period of six months.  
See 38 C.F.R. § 3.317, as amended by 62 Fed. Reg. 23, 139 
(1997).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  The United States 
Court of Appeals for Veterans Claims (Court) has defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  When a 
veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a), the VA has a duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a).  However, the Court has held that in the absence 
of evidence of a well-grounded claim, the VA is prohibited in 
assisting the claimant.  See Morton v. West, 12 Vet. App. 477 
(1999).

Under a direct service-connected theory, the veteran must 
satisfy three elements for each of his claims for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

II.  Analysis 

The Board finds that the veteran's claims are well grounded.  
In particular, competent evidence suggests that the veteran's 
sinus condition, respiratory condition, and gastrointestinal 
disorder are possibly related to service.  Service medical 
records reflect that the veteran was seen on several 
occasions for problems involving his sinuses, his lungs and 
his gastrointestinal system.  At a redeployment examination 
in April 1991, the veteran reported indigestion and frequent 
diarrhea.  The physician noted that the veteran had had 
mucous in his stools since May 1991.  The veteran reported 
that he had had a cough and a sinus infection, as well as 
abdominal pain, nausea and bloody bowel movements.  He also 
stated that he was exposed to chemical and/or germ warfare in 
the Persian Gulf.  When examined in September 1994, the 
veteran explained that he had been experiencing a sinus 
infection and stomach problems since he returned from Saudi 
Arabia.  

Subsequent medical records reveal that the veteran has been 
diagnosed with irritable bowel syndrome and sinusitis, which 
may be related to his service in the Persian Gulf.  In a July 
1996 letter, Roger O. Snyder, M.D., stated that the veteran 
suffered from irritable bowel syndrome since he was in Saudi 
Arabia in 1991.  Dr. Snyder commented in a November 1996 
letter that the veteran's irritable bowel syndrome was 
manifested by cramping and diarrhea.  In contrast, however, 
P.K. Raman, M.D., stated in a July 1992 letter that the 
veteran's gastrointestinal problems may be due to his diet 
and lactose intolerance.  

With respect to the veteran's breathing problems, claimed as 
sinus and respiratory conditions, James R. Hessler, M.D., 
Ph.D., addressed these problems in a March 1994 letter.  Dr. 
Hessler evaluated the veteran for throat discomfort.  His 
impression was "chronic pharyngitis/dysphagia or globus-type 
symptomatology that may be related to chemical warfare 
exposure.  Records from Samaritan Hospital also show that the 
veteran was treated in 1993 for an upper respiratory 
infection, a left pneumothorax, and sinusitis. 

Based on the foregoing, the Board finds that competent 
evidence shows that the veteran suffers from a respiratory 
condition, a sinus condition, and a gastrointestinal disorder 
which may or may not be related to his period of active 
military service.  The Board finds that this evidence is 
sufficient to render these claims plausible and capable of 
substantiation.  Therefore, the claims are well grounded.  
See 38 U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet. App. 498, 
505-06 (1995), aff'd, 78 F.3d 604 (Fed Cir. 1996) (per 
curiam).  The Board also notes that such findings do not go 
to the merits of the claims, but rather to the threshold 
burden which the veteran must satisfy pursuant to 38 U.S.C.A. 
§ 5107.  As these claims are well grounded, the VA has a duty 
to assist under 38 U.S.C.A. § 5107(a) before adjudicating the 
merits of the claims.  For the reasons set forth in the 
Remand, the Board finds that further development must be 
accomplished by the RO.


ORDER

The veteran's claim for service connection for respiratory 
and sinus conditions is well grounded, and, to this extent 
only, the appeal is granted. 

The veteran's claim for service connection for a 
gastrointestinal disorder is well grounded, and, to this 
extent only, the appeal is granted.






REMAND

Given that the veteran has presented evidence of well-
grounded claims for service connection, the Board observes 
that the VA has a further obligation to assist him in the 
development of evidence to support his claims.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps, 126 F.3d 1464.   Based on the 
current record, the Board concludes that further medical 
development is warranted with respect to the veteran's 
claims.  

The evidence which appears to support the veteran's claims is 
outlined above.  The Board notes that the veteran's claimed 
disabilities appear to be attributable to known clinical 
diagnosis, i.e., sinusitis, upper respiratory infection, and 
irritable bowel syndrome.  As such, the veteran may not be 
afforded the presumption under 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  Nevertheless, some evidence of record 
supports the veteran's claims based on a direct theory of 
service connection.  See 38 C.F.R. § 3.303.  This evidence, 
however, is not based on a review of the veteran's claims 
file.  In Swann v. Brown, 5 Vet. App. 177, 180 (1993), the 
Court held that, without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

The Board may not refute expert medical conclusions in the 
record with its own unsubstantiated medical conclusions; if 
the medical evidence of record is insufficient, or of 
doubtful weight or credibility, the Board may supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises in its 
decisions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
The Board finds that further development is warranted in this 
regard, to include comprehensive VA examinations to determine 
the nature and etiology of any current respiratory, sinus and 
gastrointestinal disorders found.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran 
appropriate VA examinations to determine 
the nature, extent, and etiology of his 
respiratory condition, sinus condition 
and gastrointestinal disorder.  The 
veteran's claims file should be made 
available to the examiners, each of whom 
should review the claims file in 
conjunction with the examinations.  All 
necessary tests and studies should be 
accomplished, and the examiners should 
comment upon whether the veteran suffers 
from each of the disabilities noted 
above.  The examiners should also clearly 
indicate whether any such disabilities 
noted upon examination are attributable 
to a specific ongoing disease process or 
to an undiagnosed illness.  For each 
disability noted upon examination, the 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that such disability is related to 
service, namely his service in the 
Southwest Asia theater of operations.  
All opinions and conclusions expressed 
must be accompanied by a complete 
rationale. 

2.  The RO should review the examination 
reports to determine if they are in 
compliance with this Remand.  If any 
report is deficient, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claim of 
entitlement to service connection for 
respiratory and sinus conditions, as well 
as his claim for service connection for a 
gastrointestinal disorder.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

